DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1, 7 and 14 are allowable over the “closest” prior art Dettling et al (US 2001/0026838), Kumar et al (2004/0001781), and Markatou et al (US 2015/0033715) which do not disclose a catalyst comprising a full L-length washcoat layer where a (1) first exhaust gas contact surface region of the full L-length washcoat layer is continuous and uninterrupted over the full length L and (2) where the full L-length washcoat layer comprises washcoat zones A, B and C comprising the first platinum group metal loading while Zone B which extends between washcoat zones A and C comprises in addition to the same components of the washcoat zone A, one or more second platinum group metals such that the second zone B has the first platinum group loading plus the one or more second platinum group metals as to make washcoat zone B more catalytically active than the first zone as required in Claims 1 and 7. 
Regarding Claim 14, Dettling, Kumar, and Markatou also do not disclose a method for preparing a catalyst comprising coating a full length of the substrate with the components of washcoat zone A, applying a hydrophobic masking zone A and dipping the coated carrier substrate in an aqueous solution containing a water-soluble compound of the second PGM so as to form washcoat zone B.
Claims 2-5, 10-20, and 22 depend on Claim 1 and 14 and contain all of the limitations of the parent claims.
Dettling discloses a monolithic catalyst comprising a first inlet layer located on the walls extending for only part of the length from the inlet towards the outlet end [0025]; an outlet layer located on the walls and extending toward the inlet end [0029].  Dettling further discloses the catalyst comprising three zones are formed by overlapping layers or by three catalyst coatings (non-continuous washcoats) (see [0053-0054]).  Dettling further discloses the catalyst comprising precious metal components of the coating composition are segregated within various layers and between zones (see [0058]).
Regarding Claims 1 and 7, Dettling does not disclose a catalyst comprising a full L-length washcoat layer where a first exhaust gas contact surface region of the full L-length washcoat layer is continuous and uninterrupted over the full length L where the zones comprise first and second platinum group metal loaded in different zones of the full L-length washcoat as required in Claims 1 and 7.  Applicant argues persuasively in the Remarks filed 1/11/2021 that modifying Dettling to where inlet, intermediate, and outlet zones are included on a full L-length washcoat layer that is continuous and uninterrupted over the full length L would change the principle of operation of the Dettling since his principle of operation is to segregate the composition of coatings defining each layer and within each zone to minimize migration of precious metal to adjacent layers and zones) (see [0056]).  
washcoat zones A, B and C comprising a first platinum group metal loading while Zone B comprises in addition to the same components of the washcoat zone A, one or more second platinum group metals such that the second zone B has the first platinum group loading plus the one or more second platinum group metals as to make washcoat zone B more catalytically active than the first zone as required in Claims 1 and 7.
Further regarding Claim 14, Dettling also does not disclose a method for preparing a catalyst comprising coating a full length of the substrate with the components of washcoat zone A, applying a hydrophobic masking zone extending from substrate end a over a length LA and dipping the coated carrier substrate in an aqueous solution containing a water-soluble compound of the second PGM so as to form washcoat zone B.
Kumar discloses a multi-zone catalytic converter comprising a three zone bilayer catalyst comprising a substrate where an upstream zone is coated only by the inlet layer, an intermediate zone coated with both an inlet and an outlet layer; and a downstream zone containing only an outlet layer (see [0043]).  Kumar also discloses the catalyst where the inlet and outlet layers on the monolith substrate comprises platinum group metal components (see [0095]).
Regarding Claims 1 and 7, Kumar also does not disclose a catalyst comprising a full L-length washcoat layer where a first exhaust gas contact surface region of the full L-length washcoat layer continuous and uninterrupted over the full length L where the zones comprise first and second platinum group metal loaded in different zones of the full L-length washcoat as required in Claims 1 and 7.  
washcoat zones A, B and C comprising the first platinum group metal loading while Zone B comprises in addition to the same components of the washcoat zone A, one or more second platinum group metals such that the second zone B has the first platinum group loading plus the one or more second platinum group metals as to make washcoat zone B more catalytically active than the first zone as required in Claims 1 and 7.
Further regarding Claim 14, Kumar also does not disclose a method for preparing a catalyst comprising coating a full length of the substrate with the components of washcoat zone A, applying a hydrophobic masking zone extending from substrate end a over a length LA and dipping the coated carrier substrate in an aqueous solution containing a water-soluble compound of the second PGM so as to form washcoat zone B.
Markatou discloses a zoned diesel oxidation catalyst comprising a first washcoat layer that is less than or equal to the full length of the substrate, a second washcoat layer that is less than or equal to the full length of the substrate and impregnating parts or portions of a first washcoat layer with a platinum group metal along the length of the substrate (see [0224]).  Markatou discloses where the first, second and third zones are impregnated with platinum group metal (see [0157]).
Regarding Claims 1 and 7, Markatou does not disclose a catalyst where the middle zone comprises in addition to the same components of the first zone, one or more second platinum group metals such that the second zone B has the first platinum group loading plus the one or more second platinum group metals as to 
Further regarding Claim 14, Markatou also does not disclose a method for preparing a catalyst comprising coating a full length of the substrate with the components of washcoat zone A, applying a hydrophobic masking zone extending from substrate end a over a length LA and dipping the coated carrier substrate in an aqueous solution containing a water-soluble compound of the second PGM so as to form washcoat zone B.
	Therefore it is clear that Dettling, Kumar, and Markatou either alone or in combination do not disclose or suggest the present invention.

	Furthermore, the amendment filed 11/23/2021 overcomes the rejections over 35 USC 112(a) and 35 USC 112(b) of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	In light of the above, the present claims are passed to issue.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A. Merkling, can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/Patricia L. Hailey/Primary Examiner, Art Unit 1732